PER CURIAM:
Milton McCray appeals the district court’s order dismissing his civil rights complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. McCray v. Bennett, No. 1:06-cv-02182-JFM (D.Md. Aug. 30, 2006). We deny McCray’s motion to enforce his rights and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.